Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 06/13/2022 is acknowledged.
Claim 9-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected intention II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022. Claims 9-25 of the claims filed on 06/13/2022 have been amended as cancelled by the applicant.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it reflects the method claims that of which is not consistent with the election of invention I regarding the apparatus (i.e. aircraft) in claims 1-8.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
a.	para. [0019]: the term “the linking member 22” should be rewritten as --the linking member 33--;
b.	para. [0021]: the term “the rod 39” should be rewritten as --the rod 39B--
Appropriate correction is required.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including the actuator having a passive friction device engaged with the rod to displacement of the rod, the drive mechanism being disengageable from the rod upon the load being applied against the downstop, and the passive friction device passively engaging the rod and stopping displacement of the rod upon the loading being applied against the downstop. 
By contrast, Kooiman et al. (US 10994839 B2) discloses a conversion actuation system of a tiltrotor aircraft comprising rotors with respective rotor ducts being displaceable between hover and aircraft modes, a spindle drivingly connected to each rotor duct and rotatable about a spindle axis to displace each rotor duct between the hover and aircraft modes, a downstop fixedly mounted within the aircraft and defining a contact surface, a linking member mounted to the spindle and displaceable about the spindle axis toward and away from the contact surface of the downstop, an actuator with a rod displaceable by a drive mechanism, the rod mounted to the linking member such that a displacement of the rod allows for the spindle to rotate and allows the linking member to abut the contact surface and to apply a load against the downstop. However, Kooiman fails to mention the actuator having a passive friction device that is passively engaged with the rod to stop displacement of the rod, and the drive mechanism being disengageable from the rod. Therefore, it would have not been obvious to incorporate prior art which disclose tiltrotor aircrafts with conversion mechanisms, in particular conversion mechanisms that utilize stop mechanisms for mitigating and preventing overloading in the manner as described as above.
By further contrast, King et al. (US 10913542 B2) discloses a conversion actuation system of a tiltrotor aircraft comprising rotors with respective rotor ducts being displaceable between hover and aircraft modes, a spindle drivingly connected to each rotor duct and rotatable about a spindle axis to displace each rotor duct between the hover and aircraft modes, a downstop fixedly mounted within the aircraft and defining a contact surface, a linking member mounted to the spindle and displaceable about the spindle axis toward and away from the contact surface of the downstop, an actuator with a rod displaceable by a drive mechanism, the rod mounted to the linking member such that a displacement of the rod allows for the spindle to rotate and allows the linking member to abut the contact surface and to apply a load against the downstop. However, King fails to mention the actuator having a passive friction device that is passively engaged with the rod to stop displacement of the rod, and the drive mechanism being disengageable from the rod. Therefore, it would have not been obvious to incorporate prior art which disclose tiltrotor aircrafts with conversion mechanisms, in particular conversion mechanism that utilize stop mechanisms for mitigating and preventing overloading in the manner as described as above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Caero (US 5092539 A), Balayn et al. (US 6260793 B1), Balayn et al. (US 6276633 B1), Fenny et al. (US 6220545 B1), Ryan et al. (US 6328256 B1) and Weir (US 3766790 A) disclose tiltrotor aircrafts comprising conversion actuation systems having stop mechanisms. 
Haynes et al. (US 7913947 B2) and Sorenson (US 3028123 A) disclose tiltrotor aircrafts comprising conversation actuation systems. 
Morgan et al. (US 6109415 A) discloses a stop mechanism for an aircraft. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642